Citation Nr: 0326994	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1956 to July 
1978.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for bilateral hearing loss.

In his substantive appeal (VA Form 9) received in September 
2000, the veteran requested a hearing before the Board of 
Veterans' Appeals (Board).  However, in January 2002 the 
veteran withdrew this request and instead asked to be 
afforded a hearing before a Decision Review Officer at the 
RO.  Such a hearing was held in March 2002 and the transcript 
of this hearing is of record.

While conducting a review of the claims file in connection 
with the current claim, the Board notes that the veteran was 
previously denied entitlement to service connection for 
sinusitis in a rating decision of September 1978.  The RO 
reasoned that service connection was not warranted for this 
disorder, as X-ray had not confirmed sinusitis, either during 
or post-service.  

The entrance examination of 1956 found the veteran's nose and 
sinuses normal.  The service medical records note numerous 
problems with nasal complaints resulting in varying 
impressions.  A service outpatient record of September 1964 
noted an impression of "allergic rhinitis paranasal."  A VA 
compensation examination of August 1978, given just one month 
after the veteran's separation from the military, found 
chronic rhinitis with a polyp in the left nostril.  The 
veteran appears to have current nasal problems as a private 
examination in March 2002 found moderate dryness, crusting, 
and an accumulation of dried blood.  

A review of the RO's reasons and basis in September 1978 
indicates that it did not consider the implied issue of 
service connection for chronic rhinitis.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

A VA audio examination afforded the veteran in March 2002 
diagnosed mild to moderate sensorineural hearing loss in the 
right ear and mild to severe sensorineural hearing loss in 
the left ear.  This examination report noted that the veteran 
had a long history of noise exposure during his military 
service from 1956 to 1978, to include military aircraft, 
firearms, and maintenance machinery.  This examiner reported 
that the veteran continued to have noise exposure post 
service from 1978 to 2000 in his work as a civilian aircraft 
inspector.  

It was noted that the veteran's hearing acuity at the time of 
his separation from the military was within normal limits.  
The first evidence of hearing loss was found to be on an 
audio examination taken in November 1982.  The examiner 
opined that hearing loss due to noise exposure was possible 
during anytime, military or post-service.  However, this 
examiner concluded the noise exposure experienced after the 
veteran's military service had caused most, if not all, of 
his present hearing loss.

The veteran submitted a private ear, nose, and throat (ENT) 
examination dated in March 2002.  This examiner reported a 
substantial history of noise exposure as an aircraft mechanic 
and from firearms.  However, the time period for this 
exposure was not identified.  

An audiogram revealed sloping high frequency sensorineural 
hearing loss, more on the left than the right.  The 
impression was hearing loss that was likely as not caused by 
noise exposure.  However, this examiner failed to identify 
what period of noise exposure resulted in the hearing loss.

A review of the claims file shows that the audiogram results 
taken within months prior to his separation (November 1977, 
January 1978, and April 1978) do not reveal a hearing loss 
recognized as a disability under the provisions of 38 C.F.R. 
§ 3.385.  However, audiogram results of November 1977 and 
January 1978, which noted an undated base line audiogram for 
comparison, indicated that significant decreases had occurred 
in the veteran's hearing acuity in the frequencies considered 
under 38 C.F.R. § 3.385 (that is, 1,000 - 4,000 Hertz).  
According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993), in order to establish service connection for 
defective hearing, it is not necessary to meet the regulatory 
criteria of 38 C.F.R. § 3.385 both in service and thereafter, 
but only to show evidence of defective hearing in service, 
and then to meet the provisions of § 3.385 at a point in time 
following discharge.

In contentions of September 2002, the veteran asserted that 
the VA examiner's opinion of March 2002 was based on an 
inaccurate history of his noise exposure.  At his hearing on 
appeal in March 2002, his representative indicated that the 
veteran's post-service noise exposure was limited to four 
years after his military service.  In his statement of 
September 2002, the veteran claimed that he only had noise 
exposure for two and a half years after his separation from 
the military.  


A U. S. Civil Service physical examination report of March 
1981 indicated that the veteran worked as an "Aircraft Job 
Scheduler" and that this position exposed him to "constant 
noise."  A physical examination report of February 1984 
revealed that the veteran at that time worked as a "Quality 
Assurance Specialist (Mechanical)" and this position exposed 
him to "excessive noise, intermittent."  

Based on this evidence, it is unclear to the Board what was 
the veteran's post-military employment history and what level 
of noise exposure was associated with this employment.  
Therefore, a remand is needed in order to have the veteran 
clarify all his post-service employment and its level of 
noise exposure, and to verify this information as much as 
possible with his identified employers.  

In addition, the Board finds that the medical evidence noted 
by the VA examiner of March 2002 appears to be inaccurate.  
This examiner indicated that the first evidence of hearing 
loss for the veteran was in November 1982.  However, the only 
audiogram results contained in the claims file from 1982 are 
dated in October and do not reveal a level of hearing loss 
recognized under 38 C.F.R. § 3.385 as a disability.  In fact, 
these results do not appear to be significantly different 
than those reported on the veteran's separation examination 
of April 1978.  

Finally, of all the post-service audiograms, the first 
testing that indicated a recognized hearing disability under 
the provisions of 38 C.F.R. § 3.385 were on VA and private 
testing conducted in March 2002.  There is no indication in 
the VA examination report of March 2002 that the medical 
history this examiner reviewed was that contained in the 
veteran's claims file.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (A compensation examination must consider 
records of prior medical examination and treatment in order 
to assure a fully informed examination.)  On remand, the 
veteran should be afforded another VA audio examination by an 
examiner that has conducted a thorough review of the medical 
history contained in the claims file.

Additionally, the Board notes that the veteran entered 
military service with a deviated septum, which was later 
surgically repaired in July 1966.  However, on his entrance 
examination of September 1956, his ears and eardrums were 
found to be normal.  During his military service, he had a 
long history of nose and ear problems with recurrent 
abnormalities found with his ear canals and eardrums.  
However, the veteran's separation examination in April 1978 
found the ears and eardrums normal.  But, within one month of 
the veteran's separation from military service, a VA 
compensation examination of August 1978 found the veteran's 
eardrums to be chronically retracted and scarred.  


A private ENT examination of March 2002 reported the 
veteran's ear canals and tympanic membranes to be normal.  A 
review of the examination reports from March 2002 reveal that 
these examiners did not consider the in-service history of 
ear infections in their opinions on the etiology of the 
veteran's hearing loss.  See Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993) (When a prior medical record indicates the 
existence of a chronic problem, VA's duty to assist requires 
a medical examination or opinion as to the relationship 
between the in-service and present conditions.)  On remand, 
the new examiner should comment on whether this medical 
history had any impact on the veteran's current hearing loss.

Finally, the veteran submitted a signed statement in January 
2002 that appears to indicate that he had received 
notification of VA's duty to notify and assist in his claims.  
This statement specifically referenced the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  However, the actual notice letter from VA 
is not of record.  The only notice letter from VA of record 
in the claims file was issued in January 2000 and informed 
the veteran he was required to submit a "well-grounded 
claim" prior to invoking VA's duty to assist.  This 
requirement was been abrogated by the VCAA.  

In addition, there is a copy of a letter issued in October 
2002 that discusses the requirements of the VCAA in relation 
to the veteran's claim for service connection for diabetes, 
but this letter fails to specifically mention the claim for 
hearing loss.  Based on this evidence, it is unclear to the 
Board whether the veteran has been adequately informed of the 
VA's duty to assist him; specifically, regarding the evidence 
required to substantiate his claim, and what evidence he was 
responsible for submitting and what evidence was the 
responsibility of VA to obtain.  See 38 U.S.C.A. § 5103(a), 
5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159(b)(1), (c) 
(2203); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Regardless, the statement signed by the veteran 
in January 2002 indicates that he was informed he was 
required to respond within 30 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  



Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his hearing loss since July 1978.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

The VBA AMC should specifically contact 
the VA Medical Center in El Paso, Texas 
and request all treatment records for the 
veteran's hearing loss dated from 
September 2002 to the present time.  All 
responses and/or evidence must be 
incorporated into the claims file.

4.  The VBA AMC should contact the 
veteran and request that he provide a 
detailed work history (both military and 
post-service) that indicates the type of 
work he performed, the noise he was 
exposed to, and the periods of time this 
exposure happened.  

He should also be requested to identify 
all his post-service employers to include 
the appropriate addresses.  The veteran 
should be asked to complete and return 
the appropriate release forms so that VA 
may obtain his private examination 
records in the possession of his 
employers.  All responses obtained from 
the veteran must be associated with the 
claims file.

5.  If the appropriate response is 
obtained from the veteran, the VBA AMC 
should contact the veteran's post-service 
employers and request that they confirm 
the veteran's employment, provide a job 
description, and provide copies of any 
examination and/or treatment records for 
the veteran's hearing loss.  All 
responses and/or material received from 
this request must be associated with the 
claims file.

6.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and request copies of the veteran's 
service personnel records.  All records 
received must be incorporated into the 
claims file.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

7.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

8.  After the above development has been 
completed, the VBA AMC should conduct a 
review of the evidence in the claims file 
and make a factual determination on what 
type of employment the veteran has had 
since his separation from the military.  
The VBA AMC should also make a factual 
determination, if possible, on what 
military duty and post-service employment 
exposed the veteran to significant noise, 
the type of noise, and the period of time 
that this exposure happened.  This 
determination should be incorporated into 
the clams file and a copy of this 
determination should be provided to the 
examiner conducting the examination 
discussed in the next paragraph.

9.  Thereafter, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded ENT and audio examinations to 
determine the nature, extent of severity, 
and etiology of any hearing loss which 
may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations(s).  The examiner(s) 
must annotate the examination report(s) 
that the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.
The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The veteran has claimed that his current 
bilateral hearing loss is the result of 
his significant noise exposure during his 
military service.  The veteran had active 
service from 1956 to 1978.  During his 
military service he worked as an aircraft 
mechanic, aircraft inspector, and flight 
crewman.  Regarding the veteran's 
military and post-service noise exposure, 
please review the VBA AMC's determination 
on this matter that should accompany 
these instructions.  

The veteran entered military service with 
a deviated septum, which was later 
surgically repaired in July 1966.  
However, on his entrance examination of 
September 1956 his ears and eardrums were 
found to be normal.  During his military 
service, he had a long history of nose 
and ear problems with recurrent 
abnormalities found with his ear canals 
and eardrums.  This history includes an 
infected left ear (October 1956), 
sinusitis (October 1958), influenza 
(January 1960), upper respiratory 
infection (URI) (October 1961), viral 
pharyngitis (September 1963), early 
otitis media (August 1965), bilateral 
serous otitis media (March 1966), URI 
(March 1968), viral URI (September 1969), 
viral pharyngitis with URI (October 
1971), viral URI (January 1972), and 
pharyngitis and serous otitis media 
(December 1973).  

These outpatient records many times noted 
abnormalities with the tympanic membranes 
or ear canals on examination.  However, 
the veteran's separation examination in 
April 1978 found the ears and eardrums 
normal.  



But, within one month of the veteran's 
separation from military service, a VA 
compensation examination of August 1978 
found the veteran's eardrums to be 
chronically retracted and scarred.  A 
private ENT examination of March 2002 
reported the veteran's ear canals and 
tympanic membranes to be normal.  

Both VA and private examiners in March 
2002 found that the veteran currently 
suffered with bilateral hearing loss.  
The private examiner attributed this loss 
to noise exposure.  The VA examiner also 
attributed the loss to noise exposure, 
but found that the post-service noise 
exposure was the primary cause of the 
hearing loss.
The ENT examiner should provide answers 
to the following questions:
a.  Does the veteran currently 
suffer with a bilateral hearing 
loss?  If so, please provide all 
appropriate diagnoses.
b.  If hearing loss exists, is it at 
least as likely as not that any 
hearing loss was caused or, if 
existing prior to service, was 
aggravated by his military service, 
and specifically his in-service 
noise exposure and/or his recurrent 
in-service ear infections (ear and 
nose problems)?  Is any current 
hearing loss in anyway etiologically 
related to the veteran's military 
service?  If so, please explain.  

If present hearing loss is also 
related to post service noise 
exposure, please quantify as closely 
as possible what percentage of 
current hearing loss is due to 
service and/or post service noise 
exposure.

Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claim for 
service connection for bilateral hearing 
loss, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


